DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: 
Description of different drawings e.g. fig 1-6 are same in [0006]-[0011].  
Appropriate correction is required.

Drawings

Figure 9-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "policy analyzer/scheduler component that identifies/generates" in claim 1 and “trainer component that trains” in claim 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
The following claim language is not clearly understood:
Claim limitation “analyzer component that identifies, scheduler component that generates in claim 1 and trainer component that trains in claim 2” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
ii.	claim 1 line 6 recites “compliance policy” without clearly reciting what constitute these policies. Examiner has interpreted the “compliance policy” as “policies that need to be conformed” according to the plain meaning of the term.
iii.	Claim 2 line 4 recites “direction of the one or more dependency relationship”. It is unclear what is being referred by the term “direction” of the one or more dependency”. Examiner has interpreted the “direction” of the dependency as which “policy is dependent on which other policies”.
iv.	Claim 2 line 4 recites “model to identify at least one of the one or more dependency relationship”. It is unclear if the dependency relationship is among the two policies recited in claim 1. Examiner has interpreted the identifying the dependency as dependency among the compliance policies recited in claim 1.
v.	Claim 2 lines 5-6 recites “historical compliance policy”. It is unclear what is being referred by “historical” compliance policy i.e. if there are present policy and past/previous policy. It is also unclear if the historical policy is not present policy.
vi.	Claim 4 lines 2-6 recites “similarities” on multiple occasions. “Similarities” is not definite.
vii.	Claims 8 and 13 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-7 and 14-25 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-6, 8-13, 15-19 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? - Yes
	claims 1-20: Yes 

Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “a policy analyzer component that identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies”, “a scheduler component that generates a policy execution plan based on the one or more dependency relationships” (abstract idea: observe/judge/evaluate - merely mental process).
Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional elements of claim 1: system, a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (generic computing component/method tied to technological environments).
Step 2B: Amount to significantly more than judicial exception? - No


First, claims 1-7 are directed to a system comprising memory and processor and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

Claim 1 is directed to “a policy analyzer component that identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies”, “a scheduler component that generates a policy execution plan based on the one or more dependency relationships”. The claim elements of “analyzer component that that identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies”, and “a scheduler component that generates a policy execution plan based on the one or more dependency relationships”, as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, analyzer component that identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies involves comparing the policy elements and determining dependencies among the multiple policies, which can be performed entirely in the human mind or using pen and paper. Similarly, claim elements reciting generating execution plan based on the dependencies among the policies  is equivalent to the  idea of observing the dependencies and generating a plan can 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of “A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory. These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, processor, memory are examples of generic and routinely performed in the data processing systems as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processor and memory for the system are an example of generic computing component and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Independent claims 8 and 15 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-6, 9-13, and 16-19 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 




Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. 10,992,520 B2, hereafter Lee)  in view of Gupta et al. (US Pub. No. 2017/0017521 A1, hereafter Gupta).

As per claim 1, Lee teaches the invention substantially as claimed including a system, comprising: 
a memory that stores computer executable components (col 3 lines 10-25 computer executable instructions); and 
a processor that executes the computer executable components stored in the memory (col 3 lines 10-25 processor), wherein the computer executable components comprise: 
a policy analyzer component (fig 1 policy graph composer 110 col 3 lines policy graph composer 110, analyze, policy components ) that identifies one or more dependency relationships between (col 4 lines 1-10  policy graph composer 110, detect policy conflicts and dependencies between the policy graphs 20, analysis, policy graphs, the relationships e.g., conflicts, dependencies, impacts, between policy boxes 250 of the network policy graphs 220 policy box 250-1) a first compliance policy (fig 2 policy graph 220-1/2/3 policy box 2 250) and one or more second compliance policies (fig 2 policy graph 220-M policy box 250-2); and 
a component that generates a policy execution plan based on the one or more dependency relationships (col 4 lines 1-10 policy graph composer 110, detect policy conflicts and dependencies between the graphs 220,  automatically compose the graphs 220 into one complex network policy graph).

Lee doesn’t specifically teach “scheduler”.
Gupta, however, teaches scheduler component ([0032] scheduler).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Gupta of scheduler to improve efficiency and allow scheduler component to the method of Lee as in the instant invention. 


As per claim 2, Lee teaches the computer executable components further comprise: 
a model to identify at least one of the one or more dependency relationships (col 4 lines 1-10  policy graph composer 110, detect policy conflicts and dependencies between the policy graphs 20, analysis, policy graphs, the relationships e.g., conflicts, dependencies, impacts, between policy boxes 250 of the network policy graphs 220 policy box 250-1) or a direction of the one or more dependency relationships (fig 2 directional path 240) based on at least one of dependency data corresponding to historical (col 11 lines 35-46 ordering of policy boxes, comply with the goals, correct order of the policy boxes), expert feedback, or operational data feedback (col 4 lines 50-54 data flow directions between the nodes).
Gupta teaches remaining claim elements of a trainer component that trains a model ([0015] processor, automatically train, adjustable system [0034] model, parameter, trained, automatically, data obtained from offline experiments).


As per claim 3, Lee teaches wherein the policy analyzer component identifies a direction of the one or more dependency relationships (fig 2 directional path 240 col 4 lines 50-54 data flow directions between the nodes).
As per claim 4, Lee teaches wherein the policy analyzer component identifies the one or more dependency relationships (col 4 lines 1-10  policy graph composer 110, detect policy conflicts and dependencies between the policy graphs 20, analysis, policy graphs, the relationships e.g., conflicts, dependencies, impacts, between policy boxes 250 of the network policy graphs 220 policy box 250-1) based on one or more similarities between the first compliance policy and one or more historical compliance policies (col 5 lines 2-7 EPG pair overlap col 6 lines 65-67 analyze the overlap of EPGs, determine intersections/unions col 7 lines 1-5 col 10 lines 10-17), and wherein the one or more similarities are selected from a group consisting of compliance policy description similarity (col 9 lines 30-35 policy box, match filters or identity col 6 lines 65-67 col 7 lines 1-5 col 7 lines 1-5 col 10 lines 10-17), compliance policy code similarity (col 2 lines 3-12 policies, network programming language, detect conflicts between policies col 3 lines 59-67 col 5 lines 35-45), and compliance policy weakness similarity (col 7 lines 17-30 conflict, verify, determine, conflict/no conflict between the policy boxes col 5 lines 2-7 EPG pair no overlap col 6 lines 65-67 analyze the overlap of EPGs, determine intersections/unions col 7 lines 1-5 col 6 lines 65-67 col 7 lines 1-5 col 7 lines 1-5 col 10 lines 10-17).
As per claim 5, Lee teaches wherein the policy analyzer component identifies the one or more dependency relationships (col 4 lines 1-10  policy graph composer 110, detect policy conflicts and dependencies between the policy graphs 20, analysis, policy graphs, the relationships e.g., conflicts, dependencies, impacts, between policy boxes 250 of the network policy graphs 220 policy box 250-1) based on at least one of expert feedback or operational data feedback (col 4 lines 50-54 data flow directions between the nodes col 8 lines 22-28 traffic, policy box, endpoints of EPG).
As per claim 6, Lee teaches wherein the policy execution plan (col 2 lines 10-12 policies, combined, create, composite policies) comprises a parallel policy execution plan to execute at least two compliance policies simultaneously based on the one or more dependency relationships (col 10 lines 1-10 no overlap, policy graphs G1, G2, two policy graphs, co-exist without conflict/interactions).

As per claim 7, Lee teaches  wherein the scheduler component: 
generates an updated directed acyclic graph based on at least one of expert feedback, operational data feedback, or the one or more dependency relationships (col 14 lines 46-60 policy boxes, dependency graph, dependency relationship, directed acyclic graph); and 
(col 14 lines 46-60 topological sorting of the policy boxes, valid sequence, DAG), thereby facilitating at least one of improved accuracy, efficiency, or performance of at least one of the scheduler component, the processor, or a computing device that executes one or more compliance policies of the policy execution plan (col 2 lines 3-12 policy graph abstraction, simplified specification, policies, create complex composite policies, so that users need only concerned with their own goals and policies col 2 lines 13-18 flexibility and simplicity).

Claim 8 recites a computer-implemented method, comprising limitations similar to those of claim 1. Therefore, it is rejected for the same relationship.

Claim 9 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 10 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 3. Therefore, it is rejected for the same rational.


Claim 11 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Claim 12 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 5. Therefore, it is rejected for the same rational.


Claim 13 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 6. Therefore, it is rejected for the same rational.


Claim 14 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 7. Therefore, it is rejected for the same rational.


Claim 15 recites a computer program product facilitating compliance policy management and scheduling, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 16 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claim 2. Therefore, it is rejected for the same relationship.


Claim 17 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claim 4. Therefore, it is rejected for the same relationship.


Claim 18 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claims 3 and 5. Therefore, it is rejected for the same relationship.

Claim 19 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claim 6. Therefore, it is rejected for the same relationship.

Claim 20 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claim 7. Therefore, it is rejected for the same relationship.

Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as . 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nefedov et al. (US 2013/0263206 A1) teaches method and apparatus for policy adaption based on application policy compliance analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195